OPINION — AG — ** JURISDICTION — TRAFFIC VIOLATION ** (1) UNDER 47 Ohio St. 366 [47-366], A WRITTEN NOTICE AND PROMISE TO APPEAR IS TO BE USED IF, AND ONLY IF, THE PERSON ARRESTED " IS NOT IMMEDIATELY TAKEN BEFORE A MAGISTRATE ". WE BELIEVE, AND THE AG IS OF THE OPINION, THAT IT WAS THE INTENTION OF THE LEGISLATURE THAT THE DECISION AS TO WHETHER OR NOT A PERSON ARRESTED BY A HIGHWAY PATROLMAN IS TO BE IMMEDIATELY TAKEN BEFORE A MAGISTRATE (JUDGE), OR PERMITTED TO SIGN A WRITTEN NOTICE AND PROMISE TO APPEAR, UNDER 47 Ohio St. 366 [47-366], IS TO BE MADE BY THE SAID PATROLMAN, AND NOT BY THE LAW VIOLATOR WHO IS ARRESTED. CITE: 47 Ohio St. 366 [47-366] (TRAFFIC OFFENSE, TRIAL) (RICHARD M. HUFF)